Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 9 is side to be the end of the roller and 40 the radial center however both in Figure 1 appear to be pointing to the rolling contact surface of the roller, the lead lines should be positioned so that it is clear that both reference characters are not pointing to the rolling contact surface.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first cage having an adaptation other than the protrusion that guides the roller (alternative of claim 2, see rejection under 35 USC 112(a) below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The present disclosure relates to” is an implied phrase that should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 4, 6, 8, 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is stating that the protrusion “and/or” the first cage portion are “further” adapted for guiding the roller into correct position.  While this is enabled for the written description does not describe what this further adaptation is.  What makes the protrusion further adapted to perform this function and how is this structurally distinguished from a general protrusion?  Is Applicant attempting to state the function of the protrusion?  If so this is not an adaptation as stating something is adapted to do something implies some form of modification or arrangement that gives the protrusion a specific ability.  With regards to the first cage portion, how is this part being adapted (exclusive of the protrusion)?  Again while the language appears in the disclosure there is no explanation of what the adaptation is that would be required to the first portion to allow the first portion to perform the function.  The only feature that would appear to do this is the protrusion that is just simply a protrusion with no special adaptation, if this is the case then claim 2 would fail to further limit as its merely defining a function of a structure already presented, the function does not structural limit the invention.  Finally, the “and/or” of the claim is also not disclosed, the “or” is addressed above relative to the first cage portion, however the “and” would require both parts to have an adaptation and again it’s not known what this is nor has a combination of the cage portion and the protrusion both having adaptations that are intended to perform the same function been described or illustrated thus it cannot be determined what structurally applicant was in possession of at the time of filing as the features of the further adaptation have not been described.
Claim 20 states the same recitation as claim 2 and is rejected for the same reasons above.
Regarding claims 15 and 16, these claims further state that the bearing is “adapted” for rotating speeds higher than a threshold orbital speed of the rollers, however this feature is only addressed in paragraph 0016 of the instant application as an optional feature.  However the disclosure does not described what the adaptation is thus, while enabling, it is unclear from the original filing what Applicant actually had possession of at the time of filing.  By not disclosing what the adaptation is it is not known what Applicant had possession of at the time of filing.  What is the adaptation?  Has this optional feature of the disclosure not been shown?  Or is it shown but the specification not linked the structure to allowing the function?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 8, 10, 12, 14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5 and 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claims 17 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 also uses the phrases “such as” and “preferably” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yutaka, JP2009068592.
Regarding claim 1, Yutaka discloses a self-aligning roller bearing, comprising: an inner bearing ring (2/2a); an outer bearing ring (1); at least one row of roller elements (3) interposed in-between said inner and said outer bearing ring; and a cage (4a/4b) comprising a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said side face comprises one or more protrusions (13) adapted to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still part of the axial end face and forms the abutting region).
Regarding claim 2, Yutaka, as best understood, discloses that said one or more protrusions and/or said first cage portion further are adapted for guiding said respective roller element into correct axial position (the protrusion as is preforms this function as it appears the protrusion in the instant application is the only feature that does this, see rejection under 35 USC 112(a) above).
Regarding claims 3 and 4, Yutaka discloses that said one or more protrusions respectively has a shape free from edges, such as a shape of a truncated sphere (see paragraph 0026 the “convex portion”, by definition a convex portion is a spherical shape and thus would be free of edges and thus a spherical shape free of edges is anticipated by the disclosure of Yutaka).
Regarding claims 5 and 6, Yutaka discloses that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements, preferably exceeding at least 1% of said roller diameter (d) (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates this limitation).
Regarding claim 9, Yutaka discloses that said one or more protrusions together with the first cage portion and/or the cage form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 11, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).
Regarding claim 15, Yutaka discloses said self-aligning roller bearing is adapted for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “adapted” for high rotating speeds in the same manner as the instant application).
Regarding claim 17, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, such as a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Regarding claim 19, Yutaka discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) adapted to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still part of the axial end face and forms the abutting region).
Regarding claim 20, Yutaka, as best understood, discloses a cage for a self-aligning roller bearing, comprising: a ring-formed first cage portion (7a) and a plurality of distributed cage pocket bars (8a) protruding axially outwardly from an axial side face of said first cage portion, delimiting a plurality of cage pockets (9) for said roller elements, wherein said axial side face comprises one or more protrusions (13) adapted to respectively abut a region of an axial end face of a respective roller element, which region comprises at least a radial centre of said roller element (see paragraph 0026 of translation provided by Applicant, it is noted that Yutaka discloses a recess in the end of the roller that interacts with the protrusion, however this recess is still pat of the axial end face and forms the abutting region), wherein that said one or more protrusions and/or said first cage portion further are adapted for guiding said respective roller element into correct axial position (the protrusion as is preforms this function as it appears the protrusion in the instant application is the only feature that does this, see rejection under 35 USC 112(a) above), wherein said one or more protrusions respectively has a shape free from edges, such as a shape of a truncated sphere (see paragraph 0026 the “convex portion”, by definition a convex portion is a spherical shape and thus would be free of edges and thus a spherical shape free of edges is anticipated by the disclosure of Yutaka) and that said one or more protrusions respectively has a maximum extension in a normal direction exceeding at least 0.5% of a diameter (d) of said roller elements, preferably exceeding at least 1% of said roller diameter (d) (paragraph 0012 states near the end that the protrusion amount of the convex part is about 0.1-0.5mm and early in paragraph 0012 this range, in referencing another part with the same dimensions, is within 0.4-2% of the roller diameter thus Yutaka anticipates this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, in view of Hert, WO2018/146410 (see USP 10,781,860 for line citations).
Regarding claims 7 and 8, Yutaka does not disclose that at least a portion of said cage and/or said one or more protrusions comprise a polymer material.
Hert teaches a self-aligning roller bearing cage where at least a portion of said cage or all of the cage comprises a polymer, specifically PEEK (see column 5, lines 25-29).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka and make the bearing cage, as a whole, out of any previously known material, including a polymer in the form of PEEK, as taught by Hert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is further noted that the instant application states that the polymers are common material for cages and includes PEEK as one of the materials, using a common material is not inventive.
Regarding claim 10, Yutaka discloses that said one or more protrusions together with the first cage portion and/or the cage form a single entity (as illustrated the first cage portion and the protrusion, 7a and 13, are one single part).
Regarding claim 12, Yutaka discloses that said one or more protrusions are distributed along said side face such that a respective protrusion is provided for each cage pocket (one protrusion per pocket is what is being disclosed by Yutaka).

Claims 13, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka, JP2009068592, as applied to claim 1, in view of JP2015-121236 (JP’236) or Yutaka, JP2009068592, in view of Hert, WO2018/146410, as applied to claim 12 above, and further in view of JP2015-121236 (JP’236).
Regarding claims 13 and 14, Yutaka does not disclose that said cage further comprises a ring-formed second cage portion axially parallel with said first ring portion, said second cage portion connecting together end portions of said cage pocket bars axially.
JP’236 teaches that a cage in a self-aligning bearing with two ring portions (61 and 62), one on each side of the roller (5), see figures 1 and 8 for example, is a known alternative for a comb type cage or a cage without a second ring portion (figure 9).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Yutaka and add a second cage portion on the opposite side of the roller element from the first, thus forming a window type cage rather than a comb type cage, since substituting between known alternative cages both disclosed as usable in a self-aligning bearing, as disclosed by JP’236 which shows both times in figures 1, 8 and 9, is within the level of ordinary skill and provides the predictable result of further limiting axial movement of the roller and providing a greater degree of control and stability to the roller movement.  
Regarding claim 16, Yutaka discloses that said self-aligning roller bearing is adapted for rotating speeds higher than a threshold orbital speed at which said roller elements are affected by centrifugal forces that exceeds the gravity forces (Yutaka discloses that the bearing is for a high speed drive and thus as best discernible would be “adapted” for high rotating speeds in the same manner as the instant application).
Regarding claim 18, Yukata discloses that said self-aligning roller bearing is a double row self-aligning roller bearing with two rows of roller elements, such as a spherical double-row bearing, without a guide ring, flange and/or rib (see Figure 1, as illustrated the bearing does not include a guide ring, flange or rib).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  If amended to define the end surface of the roller as flat such a feature would not distinguish over the collective prior art as USP 3,963,285 and WO2018/095453 disclose a convex protrusion contacting a flat end face of a roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656